CROW, Presiding Judge,
concurring.
I concur.
I write separately for the sole purpose of commenting on the denial of Wife’s motion to dismiss Husband’s appeal.
In an earlier dissolution ease, In re Marriage of Vinson, 839 S.W.2d 38 (Mo.App. S.D.1992), I authored an opinion holding that a party who acknowledged satisfaction in full of the portion of a decree awarding marital property was barred from claiming on appeal that such party should have been awarded a greater share of the marital property. Id. at 39-42. However, in Vinson (unlike the instant case), the appealing party was under no duress to accept the award. That factor distinguishes Vinson from the instant case, where Husband was compelled to sell the Haven property (one, but not all, of the items of marital property awarded him) or lose it at execution, or possibly foreclosure.
Furthermore, this court did not dismiss the appeal in Vinson. This court entertained the appealing party’s complaints about the maintenance award and found two complaints valid. Id. at 42-44.
*953For the above reasons, nothing in the principal opinion in the instant case contradicts Vinson.